DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-20 are objected to because of the following informalities:  “hair; comprising;” in line 2 of claim 1 should be --hair, the shampoo bowl and chair comprising:--; and “coldwater” in line 2 of claim 20 should be --cold water--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 11-12, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 2 and 19, the phrase "may be" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  
Regarding claim 11-12, the phrase "may include" in claim 11 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
For the purpose of this examination, the claims are being interpreted as though the limitations following the phrase are not part of the claimed invention
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR 20120116536 A (hereinafter KR) in view of US 10,383,485 (hereinafter Diallo).
Regarding claim 1, KR discloses an automatic shampoo bowl and chair designed as a combination shampoo bowl and hair salon chair that shampoos a user's hair, the shampoo bowl and chair comprising a salon chair (100) for enabling the user to sit down on it for receiving a haircut; the salon chair including a back rest (102), a pair of arm rests (110), and a seat cushion (104); a supporting structure (see Fig. 1) for supporting the seat, a sink (200); a pair of automatic massage hands for automatically shampooing and massaging the user's head and hair; and a massaging foot unit (108).  Although the KR reference does not include a pair of automatic massage hands for automatically shampooing and massaging the user's head and hair as claimed, attention is directed to the Diallo reference which teaches a manipulation device (100) comprises a pair of “automatic massage hands” (140a, 140b) that can be is incorporated in a sink (see Figs. 7A-7B) for automatically washing part of a user’s body (the user’s head and hair as claimed) with soap and massaging it (via scrubbing) (see description for Figs. 7A-7B).  It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to employ, in the sink of KR, a pair of “automatic massage hands” as taught by Diallo in order to automatically assist in washing a user’s body part (the user’s head and hair as claimed). 
Regarding claim 2, the automatic shampoo bowl and chair of claim 1 above, wherein overall seating surfaces of the salon chair “may be” conventionally upholstered from a group of materials consisting of leather, vinyl, and cloth upholstery.
Regarding claim 3, the automatic shampoo bowl and chair of claim 1 above, wherein the back rest is ergonomically configured, including a lumbar support shaped to support the user's spine in an ergonomically correct position (see KR’s Fig. 1).
Regarding claim 4, the automatic shampoo bowl and chair of claim 3 above, wherein the head rest is disposed at a top portion of the back rest to support the user's head and increase the user's comfort (see KR’s Fig. 1).
Regarding claim 5, the automatic shampoo bowl and chair of claim 4 above, wherein the seat cushion is installed to be movable back and forth, and up and down over the supporting structure so as to provide adjustment of the salon chair (see English translation of the KR reference).
Regarding claim 6, the automatic shampoo bowl and chair of claim 5 above, wherein the seat cushion and back rest each contain a massage unit to enhance the person's comfort (see English translation of the KR reference).
Regarding claim 7, the automatic shampoo bowl and chair of claim 6 above, wherein the massage units are obviously connected to a power source located within the supporting structure to provide functions as describes.

Regarding claim 8, the automatic shampoo bowl and chair of claim 7 above, wherein the massage units are operated utilizing controls to direct the massage units to provide massage techniques (see English translation of the KR reference).
Regarding claim 9, the automatic shampoo bowl and chair of claim 8 above, wherein a lower edge of the back rest is obvious pivotally hinge-connected so that the user can adjust the inclination angle of the back rest with respect to the seat cushion (see English translation of the KR reference).
Regarding claim 10, the automatic shampoo bowl and chair of claim 9 above, wherein the back rest and seat cushion each include a heating element, which is regulated utilizing the controls.
Regarding claim 11, the automatic shampoo bowl and chair of claim 1 above, wherein the pair of arm rests “may include” at least two pivotable/rotatable joints to facilitate a full range of motion of the arm rests and enable the arm rests to be locked into place.
Regarding claim 12, the automatic shampoo bowl and chair of claim 11 above, wherein the pair of arm rests contain controls (112) for the user to control the various functionality of the chair.
Regarding claim 13, the automatic shampoo bowl and chair of claim 1 above, wherein the massaging foot portion comprises two cavities in which the user's feet are placed (see KR’s Fig. 1).
Regarding claim 14, the automatic shampoo bowl and chair of claim 1 above, wherein the sink positioned with respect to the salon chair is provided separately from the salon chair (see KR’s Figs. 1-2).
Regarding claim 15, the automatic shampoo bowl and chair of claim 1 above, wherein the sink positioned with respect to the salon chair is provided together with the salon chair via the pedestal base (see KR’s Fig. 1), forming a complete automatic shampoo bowl and chair.
Regarding claim 16, the automatic shampoo bowl and chair of claim 1 above would obviously include the pair of “automatic massage hands” that are disposed above the sink in a similar fashion to that shown in Figs. 7A-7B of Diallo.
Regarding claim 17, the automatic shampoo bowl and chair of claim 16 above, wherein each of the “automatic massage hands” is attached to a respective arm that is attached to a wall located adjacent the salon chair in a similar fashion to that shown in Figs. 7A-7B of Diallo.
Regarding claim 18, the automatic shampoo bowl and chair of claim 16 above, wherein each of the “automatic massage hands” is attached to a respective arm (130a, 132a, 130b, 132b of Diallo) that is obviously attached to the salon chair.
Regarding claim 19, the automatic shampoo bowl and chair of claim 16 above, wherein each of the massage hands “may be” moved independently of the other massage hand.
Regarding claim 20, the automatic shampoo bowl and chair of claim 15 above, wherein the KR’s sink includes a hot and cold water knob (201), a spray hose (202) to direct water onto the user's hair, and a control mechanism for regulating the water through the spray hose (see English translation of the KR reference).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Gillespie discloses a similar device having pivotable arms which is a feature of the instant invention that is not positively claimed.  Eisenberg discloses a similar hair car unit without the automatic pair of hands as claimed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN N NGUYEN whose telephone number is (571)272-4892. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571) 270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUAN N NGUYEN/           Primary Examiner, Art Unit 3754